Case 1:20-cv-24364-UU Document 1 Entered on FLSD Docket 10/23/2020 Page 1 of 8




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO.: 1:20-cv-24364

 LATOYA LEWIS,

        Plaintiff,

 V.

 CARNIVAL CORPORATION,
 a Panamanian Corporation d/b/a
 CARNIVAL CRUISE LINE,

        Defendant.

 ____________________________________/

                                COMPLAINT FOR DAMAGES
                               AND DEMAND FOR JURY TRIAL

        COMES NOW, Plaintiff, LATOYA LEWIS (“Plaintiff”), by and through the

 undersigned counsel, sues Defendant CARNIVAL CORPORATION, doing business as

 CARNIVAL CRUISE LINE (“Defendant” or “CARNIVAL”), and demands trial by jury, stating

 as follows:

                           JURISDICTION, VENUE AND PARTIES

        1.      Plaintiff seeks damages in excess of $75,000.00, exclusive of interest and costs

 and attorney’s fees.

        2.      This Court has original admiralty and maritime jurisdiction pursuant to 28

 U.S.C.§1333 as the cause of action asserted are maritime torts.

        3.      Plaintiff is entitled to a jury trial pursuant to Leslie v. Carnival Corp., 22 So. 3d

 561,562 (Fla. 3d DCA 2008).

        4.      Plaintiff is sui juris and is a resident and citizen of the State of Florida.
Case 1:20-cv-24364-UU Document 1 Entered on FLSD Docket 10/23/2020 Page 2 of 8




        5.       Defendant CARNIVAL CORPORATION (CARNIVAL) is a Panamanian

 corporation with its principal place of business in Miami, Miami-Dade County, Florida. At all

 material times Defendant CARNIVAL CORPORATION has done business under the fictitious

 name “CARNIVAL CRUISE LINE.”

        6.       Defendant is a citizen of the State of Florida.

        7.       At all material times, the Defendant has had its principle place of business in

 Florida and in the District in which this complaint is filed:

              a. Operated, conducted, engaged in or carried on a business venture in this state

                 and/or county; and/or

              b. Had an office or agency in this state and/or county; and/or

              c. Engaged in substantial activity within this state; and/or

              d. Committed one or more of the acts stated in Florida Statutes, Sections 48.081,

                 48.181 or 48.193

        8.       In the operative ticket contract, the Defendant requires fare paying passengers

 such as the Plaintiff to bring any lawsuit against Defendant arising out of injuries or events

 occurring on the cruise voyage in this federal judicial district.

        9.       All conditions precedent for filing and maintaining this action have been fulfilled,

 have been waived, or do not apply. This includes providing the Defendant a timely written notice

 of claim as required by the ticket contract was sent to Defendant on or about June 30, 2020.

                                         FACTUAL ALLEGATIONS

        10.      At all times material hereto, the Defendant owned, operated, managed,

 maintained, and/or controlled the vessel, the “Carnival Sensation.”
Case 1:20-cv-24364-UU Document 1 Entered on FLSD Docket 10/23/2020 Page 3 of 8




        11.     At all material times, the Plaintiff was a fare paying passenger on Defendant’s

 vessel, the Carnival Sensation, which was in navigable waters.

        12.     On February 24, 2020, while the Plaintiff was lawfully on board the Carnival

 Sensation as a fare paying passenger, she and her family traversed the ship’s corridor, located on

 Deck 9, when they encountered Carnival crew members mopping the main marble walkway. The

 ship’s crew redirected Plaintiff and her family to walk around the crew members who were

 mopping, to the end of the tables.

        13.     When Plaintiff and her family reached the end of the tables, Plaintiff proceeded to

 step back onto the marble floor and was caused to slip and fall as the marble at the end was also

 wet, thereby sustaining serious injuries, including a trimalleolar ankle fracture dislocation

 requiring major surgery.

        14.     Immediately following this accident, Plaintiff was attended to by the ship's

 medical staff at the scene of the fall and was brought on a stretcher to the medical center onboard

 the Carnival Sensation.

        15.     The ship's physician diagnosed a left ankle dislocation with deformity, applied a

 splint and administered morphine for the pain.

        16.     At all times relevant, the Carnival Sensation corridor marble floor, and the

 adjacent areas, were unreasonably dangerous.

        17.     This area lacked adequate safety measures and features to prevent Plaintiff’s fall.

        18.     The hazardous conditions were known, or should have known, to Defendant in the

 exercise of reasonable care.

        19.     The hazardous conditions existed for a period of time before the incident.

        20.     These conditions were neither open nor obvious to Plaintiff.
Case 1:20-cv-24364-UU Document 1 Entered on FLSD Docket 10/23/2020 Page 4 of 8




         21.      Nevertheless, at all times relevant Defendant failed to adequately inspect the area

 of Plaintiff’s incident for dangers.

         22.      At all times relevant, Defendant failed to eliminate the hazard(s).

         23.      At all times relevant, Defendant failed to properly maintain the area.

         24.      At all times relevant, Defendant failed to maintain the floors which made up the

 area of Plaintiff’s incident.

         25.      At all times relevant, Defendant failed participated in the design and/or approved

 the design of the corridor and flooring aboard the Carnival Sensation.

         26.      At all times relevant, Defendant failed to properly train and supervise its crew.

         27.      Furthermore, the lighting was inadequate to enable Plaintiff’s to notice any

 hazards.

                                   COUNT ONE – NEGLIGENCE

         Plaintiff incorporates by reference and re-alleges as though originally alleged herein the

 allegations of paragraphs 1 through 27 and further alleges:

         28.      Defendant owed Plaintiff the duty to exercise reasonable care under the

 circumstances.

         29.      Such duties include, but are not limited to, the duty to provide its passengers

 reasonable care to inspect for, and resolve, dangerous, hazardous, and/or risk-creating conditions

 that passengers, including the Plaintiff, will likely encounter.

         30.      Such duties also include, but are not limited to, the duty to maintain its ship in a

 reasonably safe condition for the use and enjoyment of its passengers.

         31.      Such duties also include, but are not limited to, the duty to warn passengers of

 hazards which passengers may reasonably be expected to encounter.
Case 1:20-cv-24364-UU Document 1 Entered on FLSD Docket 10/23/2020 Page 5 of 8




        32.      At all times material, the Defendant, through its vessel, crew, agents, employees,

 staff, and/or representatives, who were acting in the course and scope of their employment and/or

 agency with the Defendant, breached the duty of reasonable care owed to the Plaintiff and were

 negligent in one or more of the following ways:

              a. Failing to have adequate policies and procedures in place for inspection, and

                 maintenance of the walkways inside the Carnival Sensation;

              b. Failing to maintain the corridor floor in a reasonably safe condition;

              c. Failing to give proper instructions to the Plaintiff and her family as to how far

                 down the floor had already been mopped and was therefore wet;

              d. Failing to have proper and sufficient signage as to the wet and slippery marble

                 floor;

              e. Failing to adequately dry the wet and slippery marble floor;

              f. Failing to correct the hazardous, dangerous, or risk creating condition prior to

                 Plaintiff’s slip and fall;

              g. Failing to adequately warn that the marble floor where the Plaintiff slipped and

                 fell was dangerous;

              h. Failing to have adequate nonslip flooring or less slippery flooring on a ship where

                 it is common for liquids to be on the floor;

              i. Failing to properly train and supervise its crew;

              j. Failing to have proper lighting so that hazards may be adequately noticed;

              k. Failing to comply with applicable standards, statutes, or regulations the violation

                 of which is negligence per se and/or evidence of negligence;
Case 1:20-cv-24364-UU Document 1 Entered on FLSD Docket 10/23/2020 Page 6 of 8




               l. Failing to respond adequately to prior similar incidents and take corrective

                  measures;

               m. Through other acts and omissions constituting a breach of the duty to use

                  reasonable care which will be revealed through discovery.

         33.      Defendant’s negligence proximately caused Plaintiff great bodily harm in that, but

 for the Defendant’s negligence, Plaintiff’s injuries would not have occurred.

         34.      Defendant either (a) had actual knowledge of the risk-creating conditions; (b) had

 constructive knowledge of the risk-creating conditions; (c) would have had knowledge of the

 risk-creating conditions had the Defendant implemented proper methods of inspection; and/or (d)

 created the risk-creating conditions.

         35.      As a result of the negligence of Defendant, Plaintiff suffered severe bodily injury

 resulting in pain and suffering, mental anguish, disfigurement, loss of enjoyment of life,

 disability, inability to lead a normal life, lost wages in the past, and a loss of her future earning

 capacity. Furthermore, she incurred medical, hospital and other out of pocket health care

 expenses as a result of her injuries.

         36.      These damages are permanent or continuing in their nature and the Plaintiff will

 continue to sustain and incur these damages in the future.

         37.      Plaintiff has suffered these losses in the past and will continue to suffer such

 losses in the future.

         WHEREFORE, the Plaintiff, LATOYA LEWIS, demands judgement against the

 Defendant, CARNIVAL CORPORATION, doing business as CARNIVAL CRUISE LINE, for

 damages suffered and costs incurred, as well as for damages and costs that Plaintiff will suffer

 and incur in the future, as a result of Plaintiff’s bodily injury, pain and suffering, disability,
Case 1:20-cv-24364-UU Document 1 Entered on FLSD Docket 10/23/2020 Page 7 of 8




 disfigurement, scarring, mental anguish, hospitalization, medical care and treatment, nursing care

 and treatment, lost wages, loss of future earning capacity, loss of important bodily functions, and

 loss of capacity for the enjoyment of life, for all court costs, pre and post-judgment interest, and

 for any and all other relief which the Court deems just or appropriate.
Case 1:20-cv-24364-UU Document 1 Entered on FLSD Docket 10/23/2020 Page 8 of 8




                                    DEMAND FOR JURY TRIAL

      The Plaintiff hereby demands trial by jury of all issues so triable as of right.

      Executed this 22nd day of October, 2020.

                                             Respectfully submitted,

                                             s/Martin Genet
                                             MARTIN GENET
                                             Florida Bar No. 43960
                                             mhgenetlawyer@gmail.com
                                             AND;
                                             Robert C. Solomon, Esq.
                                             Florida Bar No. 27054
                                             solomon@sslegalfirm.com
                                             Richard Conforti, Esq.
                                             Florida Bar No. 104730
                                             conforti@sslegalfirm.com
                                             Jaimie L. Quinn, Esq.
                                             Florida Bar No. 105496
                                             quinn@sslegalfirm.com
                                             SABAN & SOLOMON, P.A.
                                             150 N. University Drive, Suite 200
                                             Plantation, Florida, 33324
                                             Telephone:      (954) 577-2878
                                             Facsimile:      (954) 577 – 2215
                                             Attorneys for Plaintiff
